[Cite as Wilson v. State, 2012-Ohio-2092.]




         IN THE COURT OF APPEALS OF MONTGOMERY COUNTY, OHIO

                                                 :
RICHARD WILSON
     Plaintiff-Appellant                         :   C.A. CASE NO. 24608

vs.                                              :   T.C. CASE NO. 2010-CV-9864

                                                 :   (Civil Appeal from Common
STATE OF OHIO                                        Pleas Court)
     Defendant-Appellee                          :

                                             .........

                                             OPINION

                              Rendered on the 11th day of May, 2012.

                                             .........

Richard Wilson, 81 Waterloo Road, Taunton, United Kingdom, TA218JQ
      Plaintiff-Appellant, Pro Se

Richard Coglianese, Atty. Reg. No. 0066830, Ohio Attorney General’s Office, 30 E.
Broad Street, 16th Floor, Columbus, OH 43215
      Attorney for Defendant-Appellee

                                             .........

GRADY, P.J.:

        {¶ 1} Plaintiff, Richard Wilson, appeals from a final order overruling his objections

to a magistrate’s decision and dismissing his action against Defendant, the State of Ohio.

        {¶ 2} On December 17, 2010, Wilson commenced an action, alleging violations of

Title 42 U.S. Code 1983. In his complaint, Wilson stated: “Defendant is The State of Ohio,
                                                                                              2

representing the Common Pleas Court, acting for and on behalf of the State of Ohio, and other

Defendants who may be named at a later date.” (Dkt. 1.)

       {¶ 3} Wilson included a Statement of Case in his complaint that set forth a series of

events that led to the filing of his lawsuit. Wilson, a citizen of the United Kingdom, alleged

that he was arrested at the Dayton International Airport in July of 2008 when he arrived to

take his daughter on vacation and “to clean up a mess made by the original Judge in case # DR

2004 0458[.]” According to Wilson, he was arrested at the airport for nonpayment of child

support resulting from the proceedings in that case.         Wilson also alleged that “Judge

Huffman” has since “issued a subsequent warrant for his arrest for absconding[.]” (Dkt. 1.)

       {¶ 4} Wilson alleged violations of 42 U.S.C. 1983 based on protections guaranteed

to him by the First, Fifth, Ninth, and Fourteenth Amendments to the United States

Constitution.   He also referenced the “International Act of Reciprocal Enforcement of

maintenance Order.” Wilson requested the following relief:

       1. Issue injunctive relief commanding defendant to LISTEN and give

       explanation as to why it continues to be ignorant of the Laws Concerning this

       matter, due care and attention.

       2. Dismiss all Criminal Proceedings against the Plaintiff, vacate existing

       absconder warrant against the Plaintiff, and issue declaratory relief as this court

       deems appropriate and just.

       3. Issue other relief as this court deems appropriate and just.

       4. Award the Plaintiff the sum of $1,500,000 in damages plus costs of litigation

       and travel.
                                                                                                3

       {¶ 5} The State of Ohio filed a motion to dismiss pursuant to Civ.R. 12(B)(6) for

failure to state a claim upon which relief can be granted, arguing that the State of Ohio is not a

“person” within the meaning of Title 42 U.S.C. 1983 and cannot be subjected to liability

under that Section. (Dkt. 9.) Wilson filed two memoranda in opposition to the State’s

motion.

       {¶ 6} The trial court referred the matter to a magistrate. (Dkt. 14.) On March 9,

2011, the magistrate issued a decision, granting the State of Ohio’s motion and dismissing the

complaint with prejudice. (Dkt. 15.) Wilson filed objections to the magistrate’s decision.

(Dkt. 16, 18.) On April 1, 2011, the trial court adopted the magistrate’s decision. Wilson

filed a timely notice of appeal.

       {¶ 7} On appeal, Wilson filed two different documents that are entitled “BRIEF.”

The first was filed on January 24, 2012, and second on January 30, 2012. Neither complies

with App.R. 16, which requires, among other things, a statement of the assignments of error

presented for review, a statement of the issues presented for review, a statement of the case,

and a statement of facts.

       {¶ 8} In both “BRIEFS” filed with this Court, Wilson references an “International

Law” or an “International Treaty.” Presumably, Wilson refers to the “International Act of

Reciprocal Enforcement of Maintenance Order” referenced in his complaint. Regardless,

Wilson’s vague references and lack of coherent argument relating to the International Law or

Treaty are insufficient to inform us of an assignment of error for us to decide.

       {¶ 9} In his January 30, 2012 “BRIEF,” Wilson states, in part, that “[h]is Title 42

rights under USC have been violated[.]” We will construe this statement as Wilson’s sole
                                                                                                4

assignment of error: that the trial court erred in dismissing his claim under 42 U.S.C. 1983.

       {¶ 10} We review de novo a trial court’s grant of a Civ.R. 12(B)(6) motion to dismiss.

 Perrysburg Twp. v. City of Rossford, 103 Ohio St. 3d 79, 2004-Ohio-4362, 814 N.E.2d 44, ¶

5. In order for a court to dismiss a complaint pursuant to Civ.R. 12(B)(6) for failure to state

claim upon which relief may be granted, it must appear beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief. York v. Ohio

State Hwy. Patrol, 60 Ohio St. 3d 143, 144, 573 N.E.2d 1063 (1991). The court must

presume all factual allegations of the complaint are true and make all reasonable inferences in

favor of the moving party. Id. In resolving a Civ.R. 12(B)(6) motion, a court is confined to

the averments set forth in the complaint. State ex rel. Alford v. Willoughby Civ. Serv. Comm.,

58 Ohio St. 2d 221, 223, 390 N.E.2d 782 (1979).

       {¶ 11} Wilson sued the State of Ohio pursuant to 42 U.S.C. 1983, which provides, in

pertinent part:

                  Every person who, under color of any statute, ordinance, regulation,

       custom, or usage, of any State * * * subjects, or causes to be subjected, any

       citizen of the United States or other person within the jurisdiction thereof to the

       deprivation of any rights, privileges, or immunities secured by the Constitution

       and laws, shall be liable to the party injured in an action at law, suit in equity,

       or other proper proceeding for redress * * * .

       {¶ 12} The magistrate granted the State of Ohio’s motion to dismiss pursuant to

Civ.R. 12(B)(6) based on the United States Supreme Court’s decision in Will v. Michigan

Dept. of State Police, 419 U.S. 58, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989). In Will, the
                                                                                               5

Supreme Court held that neither a State nor its officials acting in their official capacities are

“persons” under 42 U.S.C. 1983. Id. at 71.

       {¶ 13} We agree that the decision in Will required dismissal of Wilson’s action against

the State of Ohio, because a State is not a “person” within the meaning of 42 U.S.C. 1983.

We note that the Supreme Court has since held that state officials sued in their individual

capacities are persons for purposes of Section 1983. Hafer v. Melo, 502 U.S. 21, 112 S. Ct.
358, 116 L. Ed. 2d 301 (1991). However, Wilson did not sue any state officials in their

individual capacities. Rather, Wilson only named one defendant in his complaint, the State

of Ohio.



       {¶ 14} We note that in its judgment of April 1, 2011 (Dkt. 19], the trial court

determined that no error of law exists on the face of the magistrate’s decision and adopted the

decision on that basis. The court did not overrule the objections to that decision that Wilson

filed. Civ.R. 53(D)(4)(d) provides: “If one or more objections to a magistrate’s decision are

filed, the court shall rule on those objections.” (Emphasis supplied.) The trial court erred

when it instead simply adopted the magistrate’s decision. However, because it is clear that,

as a matter of law, Wilson is not entitled to relief in the action he commenced pursuant to 42

U.S.C. Section 1983, the court’s error is harmless, because it did not affect Wilson’s

substantial rights. Civ.R. 61. Because a party is not prejudiced by harmless error, it is

properly disregarded by an appellate court.

       {¶ 15} The assignment of error is overruled. The judgment of the trial court will be

affirmed.
                                     6



FAIN, J., And DONOVAN, J., concur.



Copies mailed to:

Richard Wilson
Richard Coglianese, Esq.
Hon. Steven K. Dankof


Copies mailed to:

Richard Wilson
81 Waterloo Road
Taunton
United Kingdom, TA218JQ

Richard Coglianese, Esq.
Ohio Attorney General’s Office
30 E. Broad Street, 16th Floor
Columbus, OH 43215


Hon. Steven J. Dankof